Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 10,076,880 B2) in view of Jones (US 5,732, 194).
Regarding claim 1, Page teaches an extruder for depositing a material (see annotated figure 7a below), the extruder comprising: an extruder body including an extruder drive system (712)  and defining a body axis, the extruder body mounted for rotation about a pivot point and pivotable about three orthogonal axes (column 2 lines 4-10); an extruder nozzle including: a nozzle tip defining an exit orifice; a reconfigurable arm defining a material path in fluid 
 and a plurality of actuators (“cables 706, as well as pushrods, linkages, hydraulic actuators, inflatable bladders, muscle wires or the like, can be used to control the degree of articulation of the system 700” (column 9 lines 39-43)) operatively associated with the reconfigurable arm and configured to move the reconfigurable arm between an initial configuration, in which the distal end of the reconfigurable arm is coaxial with the body axis, to a displaced configuration, in which the distal end of the reconfigurable arm is at least one of: positioned offset from the body axis; and oriented at an angle relative to the body axis. 

    PNG
    media_image1.png
    493
    527
    media_image1.png
    Greyscale

Annotated Figure 7a
Although Page does not explicitly disclose the plurality of actuators disposed such that at least one of the plurality of actuators is located between each pair of adjacent arm segments, it is commonly known in the art to dispose multiple actuators between arm segments. For instance, similar field of endeavor, Jones discloses a computer controlled reconfigurable fixture mechanism having a base with rotatable and pivotable arm segments with a plurality of fixture linkages. As depicted in figure 1, the arm segments have linkages and electric or hydraulic motors at 18, 26, and 42 for producing the desired rotational and pivotal motions (column 2, lines 66- column 3 line 6 and column 3 lines 33-50). Essentially, Jones’ motor reads on actuators which are dispersed between each segments to enhance the rotational degree of motion. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the motors/actuators in the linkages taught by Jones into the extruder taught by Page to increase the degree of motion of the extruder. 
Regarding claim 2, it is inherent in objects to have lengths. Hence, Page teaches wherein the reconfigurable arm has an effective arm length LA, and wherein the plurality of actuators  ((“cables 706, as well as pushrods, linkages, hydraulic actuators, inflatable bladders, muscle wires or the like, can be used to control the degree of articulation of the system 700” (column 9 lines 39-43)) is further configured to position the nozzle tip within a tip range of motion, the tip range of motion defined, at least in part, by the effective arm length LA.
 Regarding claims 3 and 4, Page teaches in which the reconfigurable arm comprises a flexible tubing (“a flexible sleeve 704 can surround the coil spring and further guide it or constrain its shape” (column 9 line 38-43)), and the plurality of actuators include at least three 
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the desired amount of servo actuators and servo linkages, to increase the rotation about an axis.
Regarding claim 6, Page teaches in which the extruder body further includes a material processing zone configured to direct energy toward the material when located in the extruder 
Regarding claim 7, Page teaches in which the extruder nozzle further includes an auxiliary processing zone mounted proximate to the nozzle tip (a cooling zone 904 can help enable the material to solidify again before it is fed into the nozzle” (column 10 lines 32-34). 
Regarding claim 8, Page teaches in which the reconfigurable arm further includes a plurality of arm segments, each arm segment pivotably coupled to at least one other arm segment to permit rotation in an associated discrete rotational arc ((“cables 706, as well as pushrods, linkages, hydraulic actuators, inflatable bladders, muscle wires or the like, can be used to control the degree of articulation of the system 700” (column 9 lines 39-43)). 
Regarding claim 9, Page teaches in which the associated discrete rotational arc is approximately 45 degrees. Page discloses “as shown, there are four rotation axes: two parallel rotation axes that are horizontal in the plane of the page; and another two parallel horizontal rotation axes that are projecting in and out of the plane of the page.  Using multiple parallel axes means that rotation at each axis can be limited, for example limited to 45 degrees, which can be helpful in avoiding instability or lock-up conditions” (column 13, lines 47-53). 
Regarding claim 10, Page teaches an extruder for depositing a material (see annotated figure 7a below), the extruder comprising: an extruder body including an extruder drive system (712)  and defining a body axis the extruder body mounted for rotation about a pivot point and 
and a plurality of actuators (“cables 706, as well as pushrods, linkages, hydraulic actuators, inflatable bladders, muscle wires or the like, can be used to control the degree of articulation of the system 700” (column 9 lines 39-43)) operatively associated with the reconfigurable arm and configured to move the reconfigurable arm between an initial configuration, in which the distal end of the reconfigurable arm is coaxial with the body axis, to a displaced configuration, in which the distal end of the reconfigurable arm is at least one of: positioned offset from the body axis; and oriented at an angle relative to the body axis; and a controller operatively coupled to the extruder drive system and the plurality of actuators, the controller being programmed to operate at least one of the extruder drive system and the plurality of actuators based on material deposition instructions. Page discloses “and a controller coupled with the extruder, the controller configured and arranged to apply a correction factor calculated for a path of the nozzle based on the angle formed between the nozzle axis and the deposition surface being an acute angle, the correction factor for the nozzle moving toward the acute angle being different from the correction factor for the nozzle moving away from the 
However, Page does not explicitly disclose the plurality of actuators disposed between adjacent arm segments, nonetheless, it is commonly known in the art to dispose multiple actuators between arm segments. For instance, similar field of endeavor, Jones discloses a computer controlled reconfigurable fixture mechanism having a base with rotatable and pivotable arm segments with a plurality of fixture linkages. As best depicted in figure 1, the arm segments have linkages and electric or hydraulic motors at 18, 26, and 42 for producing the desired rotational and pivotal motions (column 2, lines 66- column 3 line 6 and column 3 lines 33-50). In order to move different joints, each joint would have a different actuator as described in (column 2, lines 66- column 3 line 6 and lines 33-50). As for the spring disposed such that one of the plurality of springs is located between each adjacent art segments on a first side of the joint, Page discloses the spring can be connected to the nozzle, coupler and base part to create predictable, deterministic motion given simple push pull inputs from cables or actuators (column 13, lines 53-55). Therefore one ordinary skill in the art would combine the teachings of Jones and Page to include both actuator and springs in each art segment in order to increase the rotational freedom of the segments. Additionally, given the limited number of options to place the actuator and the spring: either the actuator and the spring are adjacent to each other or opposite each other, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the actuator and spring opposite each other since choosing from a finite number of identified solutions is a prima facie evidence of obviousness (MPEP 2143 I).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the motors in the linkages taught by Jones into the extruder taught by Page to increase the degree of motion of the extruder. 
Regarding claim 11, Page teaches in which the material deposition instructions comprise an additive manufacturing plan for building an object via additive manufacturing “implementations of the subject matter described in this specification can be implemented in an additive manufacturing system that uses one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, data processing apparatus” (column 15 line 30-35). Also see figures 4-5 and column 15 lines 46-column 16 line 9). 
Regarding claim 12, Page teaches in which the extruder body further includes a material processing zone configured to direct energy toward the material when located in the extruder body, and in which the controller is further operatively associated with the material processing zone and is further programmed to operate the material processing zone based on the additive manufacturing plan. Page discloses “heating elements 710 are shown in the nozzle 708, but they can also or alternately be in the articulating section or proximal to (i.e. above) the articulating section.  FIG. 7a also shows drive wheels 712 (or a drive wheel and an idler wheel) that are shown proximal to the articulating section, though they can also be located at the articulating section or distal to it, for example in the nozzle 708” (column 9 lines 55-62). “Implementations of the subject matter described in this specification can be implemented in an additive manufacturing system that uses one or more modulus of computer program 
Regarding claim 13, Page teaches a support platen, the support platen (1204) configured to provide under-side support to a mid-build object, the mid-build object being additively manufactured by the extruder, in accordance with the additive manufacturing plan (See figure 12). 
Regarding claim 14 
However, Page is silent to the plurality of actuators disposed between adjacent arm segments. Nonetheless, it is commonly known in the art to dispose multiple actuators between arm segments. For instance, similar field of endeavor, Jones discloses a computer controlled reconfigurable fixture mechanism having a base with rotatable and pivotable arm segments with a plurality of fixture linkages. As best depicted in figure 1, the arm segments have linkages and electric or hydraulic motors at 18, 26, and 42 for producing the desired rotational and pivotal motions (column 2, lines 66- column 3 line 6 and column 3 lines 33-50). In order to move different joints, each joint would have a different actuator as described in (column 2, lines 66- column 3 line 6 and lines 33-50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the motors in the linkages taught by Jones into the extruder taught by Page to increase the degree of motion of the extruder. 
As for the limitation, a first actuator is location on a first side of the joint and a second actuator is located on a second side of the joint opposite the first actuator  along the axis of rotation of the joint, given the limited number of options of placing the actuators in each arm segments: either adjacent to each other or opposite from each other, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the actuators opposite each other since choosing from a finite number of identified solutions is a prima facie evidence of obviousness (MPEP 2143 I).
Regarding claims 15 and 19, Page teaches the plurality of actuators is coupled to at least one of the plurality of arm segments by tension wires or plurality of actuators disposed between adjacent arm segments. Page discloses “cables 706, as well as pushrods, linkages, 
Regarding claim 16, Page teaches the extruder body is mounted for pivoting about a pivot point (Figure 9 and 13a) and pivotable about three orthogonal axes ((column 2 lines 4-10). 
Regarding claim 21,
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Page (US 10,076,880 B2) in view of Jones (US 5,732, 194) and further in view of non-patent literature (FreelinWade).
Regarding claim 5. 
Claims 13, 17 and 20 are primarily rejected under 35 U.S.C. 103 as being unpatentable over Page (US 10,076,880 B2) in view of Jones (US 5,732, 194) and further in view of Gardiner (US 2017/0217100 A1).
Claim 13 can also be rejected with analogous art taught by Gardiner. Gardiner also teaches a support platen, the support platen configured to provide under-side support to a mid-build object, the mid-build object being additively manufactured by the extruder, in accordance with the additive manufacturing plan. Gardiner discloses “FIG. 4 shows a further variation of the apparatus 40, where the platform is configured as an assembly 60, comprising a base 61 rotatably connected to the robotic arm 47, and a top section 62 slideably connected to the base 61.  The apparatus 40 is shown fabricating a further alternative object 63, where the top section 62 is displaced relative to the base 61 and parallel to the top surface 46” [0032].  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a support platen since “sliding the top section 62 in this way may increase the efficiency of fabricating some portions of the object 63, as the top section 62 can be rapidly moved across the top surface 46 as the activation head 42 is operated” [0032]. 
Regarding claims 17 and 20, Page is silent in regards to the reconfigurable arm further includes an adjustable length segment and a plurality of actuators comprises expandable tube sections. However, Gardiner teaches “the second robotic arm 28 may comprise one or more telescopic sections 29 and rotatable joints 30 to allow linear and rotational movement of the platform 27” [0022]. Thus, it would be obvious to one having ordinary skill in the art before the 
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Applicant argues the prior arts on records fail to teach actuators disposed between adjacent arm segments. Examiner disagrees. Jones discloses a computer controlled reconfigurable fixture mechanism having a base with rotatable and pivotable arm segments with a plurality of fixture linkages. As depicted in Jones’ figure 1, the arm segments have linkages and electric or hydraulic motors at 18, 26, and 42 for producing the desired rotational and pivotal motions (column 2, lines 66- column 3 line 6 and column 3 lines 33-50). Essentially, Jones’ motor reads on actuators which are dispersed between each segments to enhance the rotational degree of motion.
Applicant also argues the prior arts fail to disclose an actuator on one side of the joint and a spring on the opposite side of a second joint. However, Page discloses the spring can be connected to the nozzle, coupler and base part to create predictable, deterministic motion given simple push pull inputs from cables or actuators (column 13, lines 53-55). Therefore one ordinary skill in the art would combine the teachings of Jones and Page to include both actuator and springs in each art segment in order to increase the rotational freedom of the segments. Additionally, given the limited number of options to place the actuator and the spring: either the actuator and the spring are adjacent to each other or opposite each other, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the actuator and spring opposite each other since choosing 
Similarly, as for the limitation, a first actuator is location on a first side of the joint and a second actuator is located on a second side of the joint opposite the first actuator  along the axis of rotation of the joint, given the limited number of options of placing the actuators in each arm segments: either adjacent to each other or opposite from each other, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the actuators opposite each other since choosing from a finite number of identified solutions is a prima facie evidence of obviousness (MPEP 2143 I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743